DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on November 9, 2021, were received. Claims 1, 9, 25, 26, 27, 31, 32, 34 and 35 have been amended. Claims 24, 33 and 36 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-23, 25-32 and 34-35 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 14, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1-23, 27-32 and 35-36 under 35 U.S.C. 103 as being unpatentable over Blanchet et al. (US 2010/0040926 A1), have been overcome based on the amendments to the Claims and the arguments presented on pages 8-12 of the Remarks dated November 9, 2021.

5.	The rejection of Claims 24-26 and 33-34 under 35 U.S.C. 103 as being unpatentable over Blanchet et al. (US 2010/0040926 A1), as applied to Claims 1-23, 27-32 and 35-36, and in further view of Mortensen (US 2017/0244106 A1), have been 

Reasons for Allowance
6.	Claims 1-23, 25-32 and 34-35 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Blanchet et al. (US 2010/0040926 A1), teach a rechargeable electrochemical cell (independent Claim 1) and a fuel electrode for a rechargeable electrochemical cell (independent Claim 27) including a first corrugated portion comprising a plurality of apertures and being formed from an electrically conductive material; a second corrugated portion comprising a plurality of apertures and being formed from an electrically conductive material and having a corrugation axis being offset from the first corrugation portion corrugation axis; and mechanical or metallurgical attachments attaching the first corrugated portion and the second corrugated portion to one another. The closest prior art do not teach, fairly suggest or render obvious wherein the rechargeable electrochemical cell is a metal-air cell, including an air cathode and wherein the fuel electrode is an oxiable metal fuel that is electrodeposited on the corrugated portions of the metal fuel electrode during charging and discharging.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725